Exhibit 10.2

 

LOGO [g526569g47m61.jpg]

JANUARY 1, 2012

MAKE UP GRANT

TERMS AND CONDITIONS

 

    

These Make Up Grant Terms and Conditions describe terms and conditions of
Restricted Stock Unit Awards granted under the 2011 Omnibus Stock and
Performance Incentive Plan of ConocoPhillips (referred to as the Plan) by
ConocoPhillips (Company) to [name] (Employee). These Terms and Conditions,
together with the Award Summary given to Employee, form the Award Agreement (the
Agreement) relating to the Award described.

 

1.

Type and Size of Grant. Subject to the Plans and this Agreement, the Company
grants to Employee Restricted Stock Units. The number of units will be as set
forth in the Award Summary given to Employee. The Award Summary for Employee is
made a part of this Agreement.

 

2.

Grant Date, Price, and Plan. The Grant Date is [date] and the Grant Price is
$[price]. Awards are made under the 2011 Omnibus Stock and Performance Incentive
Plan.

 

3.

Vesting, Restrictions, Forfeiture, and Lapse of Restrictions. The Restricted
Stock Units subject hereto may be canceled or forfeited as set forth herein.
Except as otherwise noted in this Agreement, the following summary table
describes restrictions and terms, forfeiture, and lapse of restrictions, subject
to the more detailed provisions set forth below:

 

 

    

Summary Table

 

 

 

Summary of Termination Rules

 

Status

 

  

Termination

Date

  

Forfeiture or Lapsing of Restrictions

 

 

  Layoff

  

Any date after

grant date

  

 

Restrictions lapse on Termination date

 

  Disability

  

Any date after

grant date

  

 

Restrictions lapse on Termination date

 

  Death

  

Any date after

grant date

  

 

Restrictions lapse on Termination date

 

  Divestitures, outsourcing, and    

  moves to joint ventures

  

Any date after

grant date

  

Canceled upon Termination, unless approval otherwise

 

 

  All other Terminations

  

To the extent

vested

  

Restrictions lapse on vesting date, unless elected to delay lapsing

  

To the extent not

vested

  

 

Canceled upon Termination

 

 

(a)

Vesting. The Restricted Stock Units granted under this Agreement shall vest as
set forth in the Award Summary. All vesting shall be in whole shares, and
fractions shall be rounded down to nearest whole share. In the final
installment, the remaining shares (including fractions from rounding of earlier
installments) shall vest.

 

Page 1 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

(b)

Restrictions and Terms.

 

 

(i)

The Award shall be held in escrow by the Company until the lapsing of
restrictions placed upon the Award. The Employee shall not have the right to
sell, transfer, assign, or otherwise dispose of Restricted Stock Units granted
in the Award until the escrow is terminated. Except as set forth below, the
Award shall be forfeited and the related Restricted Stock Units canceled upon
the Employee’s Termination of Employment with the Company prior to vesting in
accordance with paragraph (a) above. Restrictions shall lapse on the Restricted
Stock Units as they become vested in accordance with paragraph (a) above, except
to the extent that the Employee has elected to delay lapsing of the restrictions
by filing with the Administrator in a timely manner on a properly completed form
an election to so do. Restrictions shall lapse on the Restricted Stock Units
granted in the Award on the day following the Employee’s Termination of
Employment with the Company, if the Award has not been canceled prior to that
day. Upon the lapsing of restrictions, the number of shares of unrestricted
Stock equal to the number of shares of Restricted Stock Units for which the
restrictions have so lapsed shall be registered in the Employee’s name, and the
related shares of Restricted Stock Units shall be canceled; provided, however,
that in places where it is determined by the Administrator that payout in the
form of unrestricted Stock is prohibited by law, regulation, or decree, or where
the cost of legal compliance to issue the unrestricted Stock would be
unreasonably expensive, the Fair Market Value of such unrestricted Stock shall
be paid in cash instead of settlement of the Award in unrestricted Stock. Cash
payouts are only permitted where such legal restrictions exist. Settlement of
the Award in unrestricted Stock or cash payout, if any, shall be made when the
restrictions lapse, but in any event, shall be made no later than March 15 of
the year following the year in which such restrictions lapse.

 

 

(ii)

Restricted Stock Units do not have any voting rights or other rights generally
associated with Stock, and are merely an obligation of the Company to make
settlement in accordance with the terms and conditions applicable to such
Restricted Stock Units. Restricted Stock Units shall accrue a dividend
equivalent at such times as an ordinary quarterly cash dividend is paid on the
Stock of the Company, which dividend equivalent shall be paid in cash to the
Employee to whom the Award was made. Payment of a dividend equivalent, if any,
shall be made on the first day of the third month of each calendar quarter (or,
if the New York Stock Exchange is not open on such day, the first day that the
New York Stock Exchange is open thereafter), but in any event, shall be made no
later than March 15 of the year following the year in which the dividend related
to the dividend equivalent is paid.

 

 

(c)

Termination of Employment.

 

 

(i)

General Rule for Termination. If, prior to the date on which in accordance with
the schedule set forth in the Award, the Employee’s employment with a
Participating Company shall be terminated for any reason except death,
Disability, or Layoff, any Restricted Stock Units remaining in escrow pursuant
to such Award shall be canceled and all rights thereunder shall cease; provided
that the Authorized Party may, in its or his sole discretion, determine that all
or any portion of an Award shall not be canceled due to Termination of
Employment.

 

 

(ii)

Layoff. If, after the date the Award is granted, the Employee’s employment with
a Participating Company shall be terminated by reason of Layoff, the Employee
shall retain all rights provided by the Award at the time of such Termination of
Employment. In such case, the restrictions on the Award shall lapse on the date
of Termination of the Employee from the employ of the Company and its
subsidiaries, and settlement shall be made in accordance with the settlement
provisions above.

 

 

(iii)

Disability. If, after the date the Award is granted, the Employee shall
terminate employment following Disability of the Employee, the Employee shall
retain all rights provided by the Award at the time of such Termination of
Employment. In such case, the restrictions on the Award shall lapse on the date
of Termination of Employment from the employ of the Company and its
subsidiaries, and settlement shall be made in accordance with the settlement
provisions above.

 

Page 2 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

(iv)

Death. If, after the date an Award is granted, the Employee shall die while in
the employ of a Participating Company, or after Termination of Employment by
reason of Retirement, Disability, or Layoff (and prior to the cancellation of
the Award), the executor or administrator of the estate of the Employee or the
person or persons to whom the Award shall have been validly transferred by the
executor or the administrator pursuant to will or the laws of descent and
distribution shall have the right to settlement of the Award to the same extent
the Employee would have, had the Employee not died. In such case, the
restrictions on the Award shall lapse upon the determination of death by the
Administrator, and settlement shall be made in accordance with the settlement
provisions above. No transfer of an Award, or of the unrestricted Stock or other
proceeds of an Award, by the Employee by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Administrator
shall have been furnished with written notice thereof and a copy of the will and
such other evidence as the Administrator may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of such Award.

 

 

(v)

Transfers and Leaves. Transfer of employment between Participating Companies
shall not constitute Termination of Employment for the purpose of any Award
granted under the Program. Whether any leave of absence shall constitute
Termination of Employment for the purposes of any Award granted under the
Program shall be determined by the Administrator, in each case in accordance
with applicable law and by application of the policies and procedures adopted by
the Company in relation to such leave of absence.

 

 

(vi)

Divestiture, Outsourcing, or Move to Joint Venture. If, after the date the Award
is granted, the Employee ceases to be employed by Participating Company as a
result of (a) the outsourcing of a function, (b) the sale or transfer of all or
a portion of the equity interest of such Participating Company (removing it from
the controlled group of companies of which the Company is a part), (c) the sale
of all or substantially all of the assets of such Participating Company to
another employer outside of the controlled group of corporations (whether the
Employee is offered employment or accepts employment with the other employer),
(d) the Termination of the Employee by a Participating Company followed by
employment within a reasonable time with a company or other entity in which the
Company owns, directly or indirectly, at least a 50% interest, prior to exercise
of an Award, or (e) any other sale of assets determined by the Authorized Party
to be considered a divestiture under this program, the Authorized Party may, in
its or his sole discretion, determine that all or a portion of any such Award
shall not be canceled. In such cases, the restrictions on the Award shall lapse
on the date of Termination of the Employee from the employ of the Company and
its subsidiaries, and settlement shall be made in accordance with the settlement
provisions above.

 

 

(vii)

Change of Control. In the event of a Change of Control, as defined hereafter,
unless explicitly provided otherwise in the applicable Award Agreement, all
restrictions and other limitations applicable to any Restricted Stock or
Restricted Stock Units granted in any Award shall lapse. With regard to such
Restricted Stock, it shall become free of all restrictions and become fully
vested and transferable to the full extent of the original grant. With regard to
such Restricted Stock Units, the Employee shall be vested in the Restricted
Stock Units and the Restricted Stock Units shall be non-forfeitable upon the
Change of Control. Settlement in unrestricted Stock or cash shall be made at the
same times and upon the same events as it would otherwise have been made in
accordance with the settlement provisions above.

 

 

(viii)

Notwithstanding anything herein to the contrary, in the event that this Award or
the dividend equivalents associated with this Award are includible in income
pursuant to section 409A of the Internal Revenue Code, settlement of the Award
or any other distribution hereunder due to Separation from Service with the
Company and its

 

Page 3 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

    

subsidiaries shall not be made to a “specified employee” (as that term is
defined in section 409A(a)(2)(B)(i)) prior to six months after the specified
employee’s Separation from Service from the Company and its subsidiaries (or, if
earlier, the date of death of the specified employee).

 

Page 4 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

(d)

Detrimental Activities, Suspension of Award, and Required Recoupment.

 

 

(i)

If the Authorized Party determines that, subsequent to the grant of any Award,
the Employee has engaged or is engaging in any activity which, in the sole
judgment of the Authorized Party, is or may be detrimental to the Company or a
subsidiary, the Authorized Party may cancel all or part of the Restricted Stock
or Restricted Stock Units held in escrow pursuant to the Award or Awards granted
to that Employee.

 

 

(ii)

If the Authorized Party, in its or his sole discretion, determines that the
lapsing of restrictions on Restricted Stock or Restricted Stock Units held in
escrow pursuant to any Award has the possibility of violating any law,
regulation, or decree pertaining to the Company or Employee, the Authorized
Party may freeze or suspend the Employee’s right to settlement or payout of the
Award until such time as the lapse of restrictions would no longer, in the sole
discretion of the Authorized Party, have the possibility of violating such law,
regulation, or decree.

 

 

(iii)

Notwithstanding anything herein to the contrary, this Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act.

 

4.

Assignment of Award Upon Death. Rights under the Plans and this Agreement cannot
be assigned or transferred other than by (i) will or (ii) the laws of descent
and distribution.

 

5.

Tax Withholding. In all cases the Employee will be responsible to pay all
required withholding taxes associated with the Award. Should a withholding tax
obligation arise with regard to the Award or the lapsing of restrictions on
Restricted Stock Units granted in the Award, the withholding tax may be
satisfied by withholding shares of Stock. The value of the shares of Stock
withheld for this purpose shall not exceed the minimum withholding amount
required by applicable laws and regulations. In cases where a withholding tax
obligation arises prior to the lapse of restrictions on Restricted Stock Units
granted in the Award, the withholding tax may be satisfied instead by payment of
cash by the Employee. Payment of cash shall not be allowed unless the Employee
has elected to make such payment by payroll withholding over a period of six
months following the date the obligation shall arise, which election must be
made within thirty days of the Grant Date of the relevant Award. If any interest
is required under local laws, regulations, or decrees to be charged on or
imputed against the payroll withholding, the Employee shall be responsible for
paying such interest, which shall be withheld from pay over the same six-month
period. In cases where payment by payroll withholding cannot be made due to
circumstances arising after the election or where the Administrator has
determined that such withholding would violate any applicable law, regulation,
or decree, shares of Stock shall be withheld instead. When necessary, lapsing of
restrictions may be accelerated by the Authorized Party to the extent necessary
to provide shares of Stock to satisfy any withholding tax obligation. This
withholding tax obligation includes, but is not limited to, federal, state, and
local taxes, including applicable non-U.S. taxes.

 

6.

Shareholder Rights for Restricted Stock Units. The Employee shall not have the
rights of a shareholder until the Restricted Stock Unit has been canceled and
ownership of shares of Stock has been transferred to the Employee. As described
above, the Company may pay dividend equivalents with regard to Restricted Stock
Units in certain circumstances.

 

7.

Certain Adjustments. In the event certain corporate transactions,
recapitalizations, or stock splits occur while Restricted Stock or Restricted
Stock Units are outstanding, the Grant Price and the number of shares of
Restricted Stock Option Shares or Restricted Stock Units shall be
correspondingly adjusted.

 

8.

Relationship to the Plan. In addition to the terms and conditions described in
this Agreement, Awards are subject to all other applicable provisions of the
Plan. The decisions of the Committee with respect to questions arising as to the
interpretation of the Plan or this Agreement and as to findings of fact shall be
final, conclusive, and binding.

 

Page 5 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

9.

No Employment Guarantee. No provision of this Agreement shall confer any right
upon the Employee to continued employment with any Participating Company.

 

10.

Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Delaware.

 

11.

Amendment. Without the consent of the Employee, this Agreement may be amended or
supplemented (i) to cure any ambiguity or to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
or (ii) to add to the covenants and agreements of the Company for the benefit of
an Employee or to add to the rights of an Employee or to surrender any right or
power reserved to or conferred upon the Company in this Agreement, provided, in
each case, that such changes or corrections shall not adversely affect the
rights of the Employee with respect to the grant of an Award evidenced hereby
without the Employee’s consent, or (iii) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable federal or
state securities or tax laws.

 

Page 6 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

DEFINITIONS

Capitalized terms not defined below shall have the meanings set forth in the
Plan.

Authorized Party means the person who is authorized to approve an Award,
exercise discretion or take action under the Administrative Procedure for the
Restricted Stock Program and pursuant to the Program. With regard to Senior
Officers, the Committee is the Authorized Party. With regard to other Employees,
the Chief Executive Officer is the Authorized Party, although the Committee may
act concurrently as the Authorized Party.

Award means the Restricted Stock Units granted to the Employee pursuant to the
foregoing terms, conditions, and limitations.

Change of Control has the meaning set forth in Attachment A to these Terms and
Conditions.

Committee means the Compensation Committee of the Board of Directors of the
Company.

Company means ConocoPhillips a Delaware corporation.

Disability means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.

Fair Market Value means, as of a particular date, the mean between the highest
and lowest sales price per share of such Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Stock are listed on that date, or, if there shall have been no such sale so
reported on that date, on the next preceding date on which such a sale was so
reported, or, at the discretion of the Committee, the price prevailing on the
exchange at a designated time.

Grant Price means the Fair Market Value for one share of Stock as of the date of
the grant of an Award. Grant price is not adjusted for any restrictions
applicable to the Award.

Layoff means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan. In order to be considered a layoff for
purposes of this Award, the Termination of Employment must also be considered a
Separation from Service.

Participating Company includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.

Restricted Stock Unit means a unit equal to one share of Stock (as determined by
the Authorized Party) that is subject to forfeiture provisions or that has
certain restrictions attached to the ownership thereof.

Senior Officer means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.

 

Page 7 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

Separation from Service means “separation from service” as that term is used in
section 409A of the Internal Revenue Code.

Stock means shares of common stock of the Company, par value $.01. Stock may
also be referred to as “Common Stock.”

Termination and Termination of Employment each mean cessation of employment with
the Participating Companies, determined in accordance with the policies and
practices of the Participating Company for whom the Employee was last performing
services.

 

Page 8 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

Attachment A

Change of Control

The following definitions apply to the Change of Control provision in Paragraph
10 of the Plan.

Affiliate shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.

Associate shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.

Beneficial Owner shall mean, with reference to any securities, any Person if:

(a) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, is the “beneficial owner” of (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect at the
time of determination) such securities or otherwise has the right to vote or
dispose of such securities;

(b) such Person or any of such Person’s Affiliates and Associates, directly or
indirectly, has the right or obligation to acquire such securities (whether such
right or obligation is exercisable or effective immediately or only after the
passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or

(c) such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

provided however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
beneficially own, any securities acquired through such Person’s participation in
good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.

The terms beneficially own and beneficially owning shall have meanings that are
correlative to this definition of the term Beneficial Owner.

Board shall have the meaning set forth in the foregoing Plan.

 

Page 9 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

Change of Control shall mean any of the following occurring on or after May 11,
2011:

(a) any Person (other than an Exempt Person) shall become the Beneficial Owner
of 20% or more of the shares of Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change of Control shall be deemed to occur for
purposes of this subsection (a) if such Person shall become a Beneficial Owner
of 20% or more of the shares of Common Stock or 20% or more of the combined
voting power of the Voting Stock of the Company solely as a result of (i) an
Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of subsection (c) of this definition are satisfied;

(b) individuals who, as of May 11, 2011, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to May 11,
2011 whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further, that there shall be excluded, for
this purpose, any such individual whose initial assumption of office occurs as a
result of any actual or threatened Election Contest that is subject to the
provisions of Rule 14a-11 of the General Rules and Regulations under the
Exchange Act;

(c) the Company shall consummate a reorganization, merger, or consolidation, in
each case, unless, following such reorganization, merger, or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation, or common equity securities of an entity other than a corporation,
resulting from such reorganization, merger, or consolidation and the combined
voting power of the then outstanding Voting Stock of such corporation or other
entity are beneficially owned, directly or indirectly, by all or substantially
all of the Persons who were the Beneficial Owners of the outstanding Common
Stock immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 20% or more of the Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation, or common equity securities of an
entity other than a corporation, resulting from such reorganization, merger, or
consolidation or the combined voting power of the then outstanding Voting Stock
of such corporation or other entity, and (iii) at least a majority of the
members of the board of directors of the corporation, or the body which is most
analogous to the board of directors of a corporation if not a corporation,
resulting from such reorganization, merger, or consolidation were members of the
Incumbent Board at the time of the initial agreement or initial action by the
Board providing for such reorganization, merger, or consolidation; or

(d) (i) the shareholders of the Company shall approve a complete liquidation or
dissolution of the Company unless such liquidation or dissolution is approved as
part of a plan of liquidation and dissolution involving a sale or disposition of
all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation or other entity, with respect to which, following such sale or other
disposition, (A) 50% or more of the then outstanding shares of common stock of
such corporation, or common equity securities of an entity other than a
corporation, and the combined voting power of the Voting Stock of such
corporation or other entity is then beneficially owned, directly or indirectly,
by all or substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock

 

Page 10 of 11



--------------------------------------------------------------------------------

Exhibit 10.2

 

immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the outstanding Common Stock, (B) no Person (excluding any
Exempt Person and any Person beneficially owning, immediately prior to such sale
or other disposition, directly or indirectly, 20% or more of the Common Stock
then outstanding or 20% or more of the combined voting power of the Voting Stock
of the Company then outstanding) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of such corporation, or
common equity securities of an entity other than a corporation, and the combined
voting power of the then outstanding Voting Stock of such corporation or other
entity, and (C) at least a majority of the members of the board of directors of
such corporation, or the body which is most analogous to the board of directors
of a corporation if not a corporation, were members of the Incumbent Board at
the time of the initial agreement or initial action of the Board providing for
such sale or other disposition of assets of the Company.

Common Stock shall have the meaning set forth in the foregoing Plan.

Company shall have the meaning set forth in the foregoing Plan.

Election Contest shall mean a solicitation of proxies of the kind described in
Rule 14a-12(c) under the Exchange Act.

Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

Exempt Person shall mean any of the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed, or established by the Company for or pursuant to
the terms of any such plan.

Exempt Rights shall mean any rights to purchase shares of Common Stock or other
Voting Stock of the Company if at the time of the issuance thereof such rights
are not separable from such Common Stock or other Voting Stock (i.e., are not
transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of May 11, 2011, or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.

Exempt Transaction shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.

Person shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.

Voting Stock shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

 

Page 11 of 11